               Case 8:20-bk-02101-CPM                Doc 221       Filed 03/05/21         Page 1 of 13




                                                ORDERED.
         Dated: March 05, 2021




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION
                                         www.flmb.uscourts.gov
In re:

NORTH TAMPA ANESTHESIA                                                             Chapter 11
CONSULTANTS, P.A.,                                                                 CASE NO. 8:20-bk-02101-CPM

HLPG NEWACO, LLC,                                                                  Jointly Administered with:
                                                                                   CASE NO. 8:20-bk-02102-CPM
      Debtors.
______________________________/

         ORDER CONFIRMING THE DEBTORS’ JOINT AMENDED SUBCHAPTER
            V PLAN FOR REORGANIZATION DATED DECEMBER 14, 2020
                         (Doc. Nos. 190, 192, 202 and 208)

           These cases came before the Court on January 19, 2021 (“Hearing”), to consider

confirmation of the Debtors’ Joint Amended Subchapter V Plan of Reorganization dated

December 14, 2020 (and collectively with the Supplement, the “Plan”)1 (Doc. No. 190), their Plan

Supplement (“the “Supplement”) (Doc. No. 208), the Objection to Debtors’ Amended Joint Plan

(Doc. No. 202) (“Objection to Confirmation”) filed by Scott Babcock and David Montney, Jr.

individually and as class representatives (“Class Action Claimants”), and the Debtors’ Motion for

Cramdown (Doc. No. 192) (“Motion for Cramdown”).


1
    All capitalized terms not otherwise defined in this Order shall have the same meaning ascribed to them in the Plan.
            Case 8:20-bk-02101-CPM        Doc 221      Filed 03/05/21    Page 2 of 13




       In connection with the confirmation of the Plan, the Court has considered the evidence

presented at the Hearing as well as the preliminary hearing on confirmation of the Plan held on

December 17, 2020 as well as the record of this case, including: (1) the Confirmation Declaration

of Kevin E. Riggs, accountant and financial consultant to the Debtors (Doc. No. 192, Exhibit A);

(2) the Confirmation Declaration of Dr. Gabriel Perez, principal of the Debtors (Doc. No. 192,

Exhibit B); (3) the Supplemental authority filed by the Class Action Claimants; (4) the

Memorandum of Law in Support of Confirmation (Doc. No. 209) and (5) the Ballot Tabulation

(Doc. No. 193). At the Hearing, North Tampa Anesthesia Consultants, P.A.’s (“NTAC”) and

HLPG Newaco, LLC’s (“HLPG,” collectively with the NTAC, the “Debtors”) counsel announced

that certain non-substantive Plan modifications not otherwise included in their Supplement would

be included in this Order:

       1.      Section 4.01 as it relates to payments to Fifth Third Bank, National Association

(“Fifth Third”) set forth in Exhibits C & D, the following shall clarify the allocation of each of

these payments:

       For each payment, 50.00% of the payment shall be applied to the principal balance
       of the HLPG Note (as defined by the Plan), with the remaining 50.00% being
       applied to the principal balance of the Revolver (as defined by the Plan). If the
       principal balance of either the HLPG Note or the Revolver has been paid in full,
       the payment should be applied to the principal balance of the other debt. If the
       principal balance of both notes has been paid in full, then the payment shall be
       applied equally (50:50) under both notes first to the accrued and unpaid interest,
       then to all other fees and charges (including attorney fees and expenses). If any of
       the notes are paid in full, then each payment shall be applied first to accrued and
       unpaid interest and then to all other fees and charges (including attorney fees and
       expenses) due under the remaining note.

       2.      As of the dates listed below, and pursuant to Section 4.01, the agreed-upon balances

for Fifth Third’s outstanding Loans and Fifth Third’s Claims are as follows:
            Case 8:20-bk-02101-CPM         Doc 221     Filed 03/05/21     Page 3 of 13




                                   HLPG NOTE (as of 2/18/21)
                                    ITEM                         AMOUNT
                Principal                                      $199,822.71
                Interest (per diem at current rate $43.02)     $23,874.82
                Pre-Petition Late Fees                         $10,057.81
                                                        TOTAL: $233,755.34

                                   REVOLVER (as of 2/18/21)
                                    ITEM                         AMOUNT
                Principal                                      $698,000.00
                Interest (per diem at current rate $124.86)    $74,709.03
                                                        TOTAL: $772,709.03


In addition, Fifth Third’s accrued legal fees and cost total $88,693.88 as of January 31, 2021, owed

jointly and severally, by the Debtors and the Principals (as defined under the Plan). These amounts

continue to accrue and shall be paid in full as part of the Plan. The Debtors and Principals (as

defined under the Plan) agree that the $43,000.00 will be paid towards the attorney fees and

expenses, but otherwise payment of the attorney fees and expenses will be made pursuant to the

Plan. Fifth Third has provided wire instructions to Debtors’ accountant to make this payment on

the Effective Date.


       3.      Within a reasonable amount of time after the entry of this Order, the Debtors shall

enter into a Deposit Account Control Agreement and other documents necessary to secure the

Debtors’ deposit accounts and the monies contained therein held at any other financial institution

other than Fifth Third. The forgoing documents shall be in form and substance satisfactory to Fifth

Third, the Debtors and the Debtors’ post-petition bank. Until such time as the Deposit Account

Control Agreement and any other necessary documents are executed, Fifth Third shall continue to

have a valid and perfected first-priority security interest in the Debtors’ deposit accounts and

monies contained therein without the need to file or execute any document as may otherwise be

required under applicable non-bankruptcy law.

                                                 3
            Case 8:20-bk-02101-CPM          Doc 221     Filed 03/05/21      Page 4 of 13




       4.       All payments owed under the Plan to Fifth Third shall be made via ACH

(i.e., Automated Clearing House). Within a reasonable time after entry of this Confirmation Order,

Fifth Third and the Debtors shall execute any necessary documents and/or agreements to set up

the ACH transfer.

       5.       Section 4.01 as it relates to payments for Class 3, specifically as to Claim No. 6, is

clarified that the payments relating to it, if and when it becomes an Allowed Claim shall comply

with applicable IRS statutes.

       The Court having considered the Debtors’ Motion for Cramdown, arguments, statements

and proffers made by the Debtors’ and Class Action Claimants’ counsel at the Hearing and being

otherwise duly advised on the premises the Court finds that the Debtors’ Plan of should be

confirmed and the Objection to Confirmation overruled. For the reasons stated orally and recorded

in open Court that shall constitute the decision of this Court, the Court finds and concludes as

follows:

                     FINDINGS OF FACTS & CONCLUSIONS OF LAW

           A.   Jurisdiction. The Court has jurisdiction over this matter under 28 U.S.C. §§ 157

and 1334, the United States District Court’s general order of reference, and other various

applicable provisions of the Bankruptcy Code2 and the Federal Rules of Bankruptcy Procedure

(“FRBP”).

           B.   Venue. Venue before this Court is proper under 28 U.S.C. §§ 1408 and 1409.

           C.   Notice. Due, adequate, and sufficient notice of the Plan, Plan Supplement and the

order setting a hearing on confirmation and the Debtors’ Motion for Cramdown (Doc. Nos. 198




2
 The term “Bankruptcy Code” refers to the applicable section(s) of 11 U.S.C. § 101, et. seq. unless
otherwise indicated.
                                                  4
          Case 8:20-bk-02101-CPM            Doc 221     Filed 03/05/21         Page 5 of 13




and 200) were served upon all creditors, interest holders, and parties requesting notice.

Accordingly, the method of service and solicitation of acceptance of the Plan, notice of the hearing

to consider confirmation of the Plan, and notices of all other deadlines or requirements relating

thereto (collectively, the “Confirmation Deadlines”) were in compliance with the FRBP, were

adequate and reasonable under the circumstances of this case, and no further or additional notice

of the confirmation hearing or the confirmation deadlines was necessary or required.

        D.     Proper Classification of Claims – 11 U.S.C. §§ 1122 and 1123. The Plan

adequately and properly identifies and classifies all claims. Pursuant to 11 U.S.C. § 1122(a), the

claims placed in each class are substantially similar to other claims in each such class. Pursuant

to 11 U.S.C. § 1123(a)(1), valid legal and business reasons exist for the various classes of claims

created under the Plan and such classification does not unfairly discriminate among holders of

claims. The classification of claims in the Plan is reasonable.

        E.     Specified Unimpaired Classes – 11 U.S.C. § 1123(a)(2). The Plan specifies all

classes or claims or interests that are not impaired under the plan.

        F.     No Discrimination – 11 U.S.C. § 1123(a)(4). The Plan provides for the same

treatment of claims or interests in each respective class unless the holder of a particular claim or

interest has agreed to a less favorable treatment of such claim or interest.

        G.     Implementation of the Plan – 11 U.S.C. § 1123(a)(5). Article 7 of the Plan

provides adequate means for the Plan’s implementation.

        H.     Non-Voting Equity Securities/Allocation of Voting Power – 11 U.S.C. §

1123(a)(6). This Plan does not intend to change the structure of its corporate governance to include

different classes of shares or non-voting shares.




                                                    5
                Case 8:20-bk-02101-CPM       Doc 221     Filed 03/05/21      Page 6 of 13




           I.      Interests of the Creditors, Equity Security Holders, & Public Policy – 11

U.S.C. § 1123(a)(7). The Plan contains only provisions that are consistent with the interests of

creditors and equity security holders and with public policy with respect to the manner of selection

of any officer, director, or trustee under the Plan and any successor to such officer, director, or

trustee.

           J.      Assumption & Rejection – 11 U.S.C. § 1123(b)(2). Article 6 of the Plan, pursuant

to § 365 of the Bankruptcy Code, provides for the assumption, rejection, or assignment of any

executory contract or unexpired lease of the Debtors not previously rejected under such section.

           K.      Additional Plan Provisions – 11 U.S.C. § 1123(b)(6). Each of the provisions of

the Plan is appropriate and not inconsistent with the applicable provisions of the Bankruptcy Code.

           L.      Principal Purpose of the Plan – 11 U.S.C. § 1129(d). The principal purpose of

the plan is proper and not for the avoidance of taxes or the avoidance of the application of section

5 of the Securities Act of 1933.

           M.      Subchapter V Plan Requirements – 11 U.S.C. § 1189. The Debtors timely

complied (Doc. No. 125).

           N.      Contents of a Subchapter V Plan – 11 U.S.C. § 1190. In compliance with § 1190,

the Plan includes: (1) a brief history of the business operations of the debtor, (2) a liquidation

analysis, and (3) projections with respect to the ability of the Debtors to make payments under the

proposed plan.

           O.      Satisfaction of Conditions – 11 U.S.C. § 1191(b). The Court finds that the Plan

satisfies the relevant provisions of 11 U.S.C. § 1129 and 1191(b) as the Plan does not discriminate

unfairly, and is fair and equitable, with respect to each class of claims or interests that is impaired

under the Plan. Pursuant to § 1191(c)(3)(B), and in addition to anything stated in the Plan, upon



                                                   6
            Case 8:20-bk-02101-CPM          Doc 221      Filed 03/05/21      Page 7 of 13




a default under the Plan, the State Court Settlement Agreement (as defined under the Plan), or the

Loan Documents (as defined under the Plan), Fifth Third is entitled to exercise any and all rights

and remedies under the terms of the Loan Documents (as defined under the Plan), the State Court

Settlement Agreement (as defined under the Plan), the Plan, at law, and/or in equity, including,

without limitation, the collection and liquidation of its collateral, without further order of this

Court, and free from the automatic stay and any other bar / injunction that may otherwise prevent

Fifth Third from exercising its rights and remedies so long as Fifth Third complies with the default

notice provisions (as defined under the Plan) and no cure is timely made by the Debtors (as defined

under the Plan). Under § 1191(b), Sections 1129(a)(8) and 1129(a)(10) do not apply in this case

since the Debtors are Subchapter V Debtors. With respect to the relevant provisions of § 1129(a),

the Court finds and concludes as follows:

       1.      11 U.S.C. § 1129(a)(1) and (a)(2). The Plan and the Plan proponent comply with

the applicable provisions of the Bankruptcy Code.

       2.      11 U.S.C. § 1129(a)(3). The Plan was proposed in good faith and not by any means

forbidden by law.

       3.      11 U.S.C. § 1129(a)(4). Any payment made or to be made by the Debtors, for

services or for costs and expenses in or in connection with the case, or in connection with the Plan

and incident to the case, has been approved by, or is subject to the approval of, the Court as

reasonable.

       4.      11 U.S.C. § 1129(a)(5). The Plan has disclosed the identity and affiliations of any

individual proposed to serve, after confirmation of the plan, as a director, officer, or voting trustee

of the Debtors and the appointment to, or continuance in, such office of such individual, is

consistent with the interests of creditors and equity security holders, and with public policy; and



                                                  7
              Case 8:20-bk-02101-CPM         Doc 221     Filed 03/05/21      Page 8 of 13




the Plan proponent has disclosed the identity of any insider that will be employed or retained by

the reorganized debtor, and the nature of any compensation for such insider.

         5.      11 U.S.C. § 1129(a)(7). The Plan provides that, with respect to each impaired class

of claims or interests, each holder of a claim or interest of such class has accepted the Plan, or will

receive or retain under the Plan on account of such claim or interest property of a value, as of the

Effective Date of the Plan, that is not less than the amount that such holder would so receive or

retain if the Debtors were liquidated under chapter 7 of this title on such date.

         6.      11 U.S.C. § 1129(a)(9). Except to the extent that the holder of a particular claim

has agreed to a different treatment of such claim, the Plan provides that with respect to a claim of

a kind specified in section 507(a)(2) or 507(a)(3) of this title, on the Effective Date of the Plan, the

holder of such claim will receive on account of such claim cash equal to the allowed amount of

such claim.

         7.      11 U.S.C. § 1129(a)(11). Confirmation of the Plan is not likely to be followed by

the liquidation, or the need for further financial reorganization, of the Debtors or any successor to

the Debtors under the Plan, unless such liquidation or reorganization is proposed in the Plan.

         8.      11 U.S.C. § 1129(a)(16). All transfers of property under the Plan shall be made in

accordance with any applicable provisions of non-bankruptcy law that govern the transfer of

property by a corporation or trust that is not a moneyed, business, or commercial corporation or

trust.




                                                   8
            Case 8:20-bk-02101-CPM          Doc 221      Filed 03/05/21      Page 9 of 13




       Accordingly, the Court ORDERS:

       1.      Confirmation.      The Debtors’ Motion for Cramdown is GRANTED and the

Debtors’ Plan is hereby CONFIRMED under 11 U.S.C. § 1191(b). The Objection is hereby

OVERRULED. The Debtors are hereby substantively consolidated for Plan purposes.

       2.      Binding Effect of Plan. Pursuant 11 U.S.C. § 1141(a), except as provided in

§§ 1141(d)(2) and (3), the provisions of the Plan and this Confirmation Order bind the Debtors,

any creditor, or party in interest, including any successor in interest to any of them, whether or not

the claim, interest or demand of such creditor, or party in interest is impaired under the Plan and

whether or not such creditor, or party in interest has accepted the Plan or objected to the Plan.

       3.      Re-vesting of Property. Pursuant to 11 U.S.C. § 1141(b), except as otherwise

provided in the Plan or in this Confirmation Order, as of the Effective Date, all of the property of

the estate vests in the Debtors, subject to any liens, claims, encumbrances, and security interests

of Fifth Third. Except as provided in §§ 1141(d)(2) and (3) and except as otherwise provided in

the Plan or in this Confirmation Order, after confirmation of the Plan, the property dealt with by

the Plan is free and clear of all claims and interests of creditors. Notwithstanding anything stated

herein or in the Plan to the contrary, all property of the estate shall continue to be subject to Fifth

Third’s liens, claims, encumbrances, and security interests.

       4.      Post-Confirmation Operation of Business. Except as otherwise provided in the

Plan or in this Confirmation Order, on and after the Effective Date, the Debtors may operate their

businesses and may use, acquire, and dispose of property free of any restrictions of the Bankruptcy

Code and Bankruptcy Rules and in all respects as if there were no pending case under any chapter

or provisions of the Bankruptcy Code. To the extent not inconsistent with Section 8.07 of the Plan,

the Debtors are authorized to enter into any corporate transactions deemed necessary to facilitate



                                                  9
            Case 8:20-bk-02101-CPM         Doc 221      Filed 03/05/21     Page 10 of 13




the terms of this Order, including the issuance or re-issuance of shares in the Reorganized Debtor

and/or modification of the Reorganized Debtor’s corporate existence, provided that such

transactions are not prohibited under Title XXXVI of the Florida Statutes. The Debtors are entitled

to retain and compensate professionals without the necessity of further approval of this Court.

Except as set forth in the Plan concerning objections to claims, the Debtors may also settle or

compromise any claims without Court approval.

       5.      Injunction and Discharge. Upon completion by the Debtors of all payments due

under the Plan, unless the Court approves a written waiver of discharge executed by the Debtors

after the order for relief, the Court shall grant the Debtors a discharge of all debts provided in

§ 1141(d)(1)(A), and all other debts allowed under § 503 and provided for in the Plan, except any

debt on which the last payment is due after the first three (3) years of the Plan, or such other time

not to exceed five (5) years fixed by the Court. Notwithstanding anything stated herein or in the

Plan to the contrary, the obligations and amounts owing to Fifth Third under the Plan and/or the

Loan Documents (as defined by the Plan) shall not be discharged until such amounts and

obligations are satisfied and paid in full, or unless otherwise agreed to by the parties in writing.

       6.      Disbursing Agent. The Debtors are named as Disbursing Agent and must make

all payments to holders of allowed claims as required by the Plan unless the payments are for

Disputed Claims – in which case, the payments shall be governed under Article 5 of the Plan and

the payments sent to Erik Johanson PLLC to be held in escrow until such Disputed Claims become

Allowed Claims to be disbursed by the Debtors or its designated agent. To the extent that the

Debtors determine that it is necessary to retain a third-party claims administrator to facilitate

payments to any holders of Allowed Claims under the Plan and/or to comply with applicable non-

bankruptcy laws and IRS regulations, the Debtors shall be authorized to retain and compensate



                                                 10
              Case 8:20-bk-02101-CPM       Doc 221      Filed 03/05/21     Page 11 of 13




such third-party claims administrator without further Court approval. In such event, Erik Johanson

PLLC’s duties as escrow agent shall be satisfied upon disbursement of the funds in its possession

to the third-party claims administrator so designated by the Debtors.

         7.      United States Trustee Guidelines. The Debtors must comply with the guidelines

set forth by the Office of the United States Trustee until the closing of this case by the issuance of

a Final Decree by the Bankruptcy Court, including the filing of post-confirmation quarterly reports.

         8.      Effect of Confirmation Order on Plan. The failure to reference or address all or

part of any particular provision of the Plan herein has no effect on the validity, binding effect, or

enforceability of such provision and such provision has the same validity, binding effect, and

enforceability as every other provision of the Plan. To the extent that any inconsistencies exist

between the terms of the Plan and this Confirmation Order, the terms of this Confirmation Order

shall control.

         9.      Executory Contracts and Leases. Except as otherwise provided in a separate

order of the Court, all executory contracts and unexpired leases not otherwise assumed under

Article 6 and the Plan Supplement are deemed rejected as of the Effective Date.

         10.     Service of Confirmation Order. Angelina E. Lim. is directed to serve a copy of

this Order on all parties and file a certificate of service within give (5) days of the entry of this

Order.

         11.     Documents Required to Effectuate Plan. The Debtors are authorized to execute

any and all documents reasonably required to effectuate the provisions of the Plan or prior Orders

of this Court, and shall be deemed to have done so upon the Effective Date of the Plan without the

need for further action by the Debtors.




                                                 11
          Case 8:20-bk-02101-CPM           Doc 221         Filed 03/05/21    Page 12 of 13




       12.     Discharge of the Subchapter V Trustee.               The Plan was confirmed non-

consensually pursuant to 11 U.S.C. § 1191(b). However, pursuant to 11 U.S.C. § 1194(b) and the

Plan, the Debtors, not the Subchapter V Trustee, shall make all payments to creditors under the

Plan. The service of the Subchapter V Trustee in this case shall terminate and the Subchapter V

Trustee, shall be discharged when all payments under the Plan have been made and the Court has

entered an order approving the final decree and discharging the Subchapter V Trustee.

       13.     Jurisdiction. The Bankruptcy Court retains jurisdiction to:

              a.      Resolve issues with respect to the Debtor’s substantial consummation of the
       Plan and to the extent the Debtors seeks to amend or modify the plan;

              b.      Resolve any motions, adversary proceedings, or contested matters, that are
       pending as of the date of substantial consummation;

               c.      Adjudicate objections to claims;

               d.     Resolve disputes with respect to any and all injunctions created as a result
       of confirmation of the Plan;

               e.      Adjudicate modifications of the plan under 11 U.S.C. § 1193;

               f.      Review and consider issues associated with the Debtor’s final report and
       entry of final decree, and to enter a final decree; and

               g.    Enter such orders as the Court deems necessary or appropriate with respect
       to enforcement of the Plan.

       14.     Final Fee Applications. Debtors’ counsel, special counsel, and the Subchapter V

Trustee shall each file final fee applications within thirty (30) days from the date of this Order.

       15.     Deadlines to File Objection to Claims. All objections to claims shall be filed no

later than thirty (30) days from the date of this Order.

       16.     Post-confirmation      Status    Conference.         The     Court   shall   conduct   a

post-confirmation Status Conference on March 30, 2021 at 10:30 A.M.




                                                 12
            Case 8:20-bk-02101-CPM         Doc 221      Filed 03/05/21     Page 13 of 13




        17.    Service of Confirmation Order.           The Debtors will serve a copy of this

confirmation order on all creditors set forth on the Court's mailing matrices for these cases; counsel

for the Debtors shall then file a certificate of service in accordance with Local Bankruptcy Rule

3020-1.


      Attorney, Angelina E. Lim, is directed to serve a copy of this order on interested parties
      who do not receive service by CM/ECF and file a proof of service within three (3) days
      of entry of this order.


6836499_1




                                                 13
